103 F.3d 120
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Negussie SADO, Plaintiff-Appellant,v.LELAND MEMORIAL HOSPITAL, Defendant-Appellee,andRonald MARX;  Edmund Peters;  Ted Lewis;  Chris TopherPickwick;  Linda Herford;  Washington AdventistHospital, Defendants.
No. 96-2126.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1996.Decided Nov. 19, 1996.

Negussie Sado, Appellant Pro Se.  R. Dennis Osterman, LERCH, EARLY & BREWER, Bethesda, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order granting Appellee's motion for summary judgment and dismissing Appellant's suit filed pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2 (1994).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Sado v. Marx, No. CA-94-2959-PJM (D.Md. July 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED